United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 22, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-30496
                        Conference Calendar



JERMAINE WILLIAMS,

                                    Plaintiff-Appellant,

versus

GARY COPES; DAVID VIATOR; RILEY, Major;
M. IVORY,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 02-CV-1075
                       --------------------

Before KING, Chief Judge, and JOLLY and STEWART, Circuit Judges.

PER CURIAM:*

     Jermaine Williams, Louisiana inmate # 366285, appeals the

dismissal of his civil rights suit, filed pursuant to 42 U.S.C.

§ 1983 as frivolous under 28 U.S.C. § 1915(e).   Williams fails to

show that the district court abused its discretion when it

dismissed his due process claims surrounding a disciplinary

hearing as frivolous because Williams lacked a liberty interest

in the punishment he received.   Siglar v. Hightower, 112 F.3d


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-30496
                                  -2-

191, 193 (5th Cir. 1997); Sandin v. Conner, 515 U.S. 472, 483-84

(1995); Madison v. Parker, 104 F.3d 765, 767 (5th Cir. 1997).

Williams likewise fails to show that the district court abused

its discretion when it dismissed his personal injury claim as

frivolous inasmuch as allegations of negligence do not implicate

the Constitution.    Daniels v. Williams, 474 U.S. 327, 328 (1986);

Salas v. Carpenter, 980 F.2d 299, 306-07 (5th Cir. 1992).

     This appeal is without arguable merit.    It should therefore

be dismissed as frivolous.    See Howard v. King, 707 F.2d 215,

219-20 (5th Cir. 1983); 5TH CIR. R. 42.2.   The district court’s

dismissal of the instant case as frivolous and for failure to

exhaust and this court's dismissal of Williams’s appeal as

frivolous count as two strikes against him for purposes of 28

U.S.C. § 1915(g).    See Adepegba v. Hammons, 103 F.3d 383, 387-88

(5th Cir. 1996); 28 U.S.C. § 1915(e)(2)(B)(i).    Therefore,

Williams is WARNED that if he accumulates three "strikes" under

28 U.S.C. § 1915(g), he will not be able to proceed IFP in any

civil action or appeal filed while he is incarcerated or detained

in any facility unless he is under imminent danger of serious

physical injury.    See 28 U.S.C. § 1915(g).

     AFFIRMED.